Case 1:15-cv-07236-ERK-RML Document 260-1 Filed 08/10/21 Page 1 of 5 PageID #: 14531




                    APPENDIX “A”
Case 1:15-cv-07236-ERK-RML Document 260-1 Filed 08/10/21 Page 2 of 5 PageID #: 14532




                                     Appendix “A”
   Persons/Entities

         Government Employees Insurance Company, GEICO Indemnity Company, GEICO
          General Insurance Company, GEICO Casualty Company
         Bruce Jacobson, D.C.
         BMJ Chiropractic, P.C.
         NJ Pain Treatment, P.C.
         Jacobson Chiropractic, P.C.
         Dr. Bruce Jacobson DC, P.C.
         NJ Neuro & Pain, P.C.
         Diana Beynin, D.C.
         Peter Albis, D.C.
         Premier Health Choice Chiropractic, P.C.
         Gerlando Zambuto, D.C.
         Stephen Giorgio, D.C.
         Robert Klass, D.C.
         Dipti Patel, D.C.
         Jongdug Park, D.C.
         Harold James, M.D.
         Timothy Morley, D.O.
         Antonio Corona, M.D.
         Azubuogo Ajudua, M.D. a/k/a Azu Ajudua, M.D.
         Woodhaven Comprehensive Medical, PC
         Starret City Medical, PC
         Hollis Novel Comprehensive Medical, PC
         Thomasina Striano, D.C.
         Advanced Chiropractic Care, P.C.
         Bhupinder Singh Sawhney, M.D.
         Shelia Soman, M.D.
         Andrew Cordaro, M.D.
         Distinctive Medical, P.C.
         LS Medical, P.C.
         Peter Rhee
         Steven Kim
         SK Entertainment
         Kariuki Sumter
         Jemaris Rodriguez
         Daniel Chumsky
         Jeffrey Pearlman
         Randolph Wey
         Rizwan Chaudry
         Janan Sayyed, D.C.
         Giulio Caruso, D.C.
Case 1:15-cv-07236-ERK-RML Document 260-1 Filed 08/10/21 Page 3 of 5 PageID #: 14533




         5 Star Comprehensive Diagnostic Inc
         Aman Physical Therapy
         AOT Chiropractic
         CSC Medical PC
         Health Balance Medical PC
         Innovative Health Chiropractic PC
         Jamaica Chiropractic, PC
         Morris Park Primary Medical Care PC
         Ralph Innovative Medical PC
         TM Medical
         David Schwam
         Epic Capital Partners LLC
         Socket Capital LLC
         Hazel Brown
         Michael DeGrocco
         Courtney Wolfe
         Donald Alosio, D.C.
         Robert Odell, Jr., PhD
         Edward Cremata, D.C., R.N., F.R.C.P.
         John Robinton, M.D.

   Locations (Clinics/ASCs/Administrative Office)

         1 Fulton Avenue, Suite 17, Hempstead, NY
         100-05 Roosevelt Avenue, Corona, NY
         102-32 Jamaica Avenue, Richmond Hill, NY
         102-06 Metropolitan Avenue, Forest Hills, NY
         105-10 Flatlands Avenue, Brooklyn, NY
         106-05 Metropolitan Avenue, Forest Hills, NY
         109-17 46th Avenue, Corona, NY
         116-05 Jamaica Avenue, Richmond Hill, NY
         1155 West Chestnut Avenue, Union, NJ
         1219 Hillside Avenue, Bronx
         1219 Liberty Avenue, Hillside, NJ
         1225 Franklin Avenue, Garden City, NY
         127-17 Jamaica Avenue, Jamaica
         1310 Pugsley Avenue, Bronx, NY
         150-11 Hillside Avenue, Jamaica, NY
         152-80 Rockaway Boulevard, Jamaica, NY
         1552 Ralph Avenue, Brooklyn, NY
         172-17 Jamaica Avenue, Jamaica, NY
         1730 Central Avenue, Yonkers, NY
         190 Midland Avenue, Saddle Brook, NJ
         193-02 Northern Boulevard, Flushing, NY
Case 1:15-cv-07236-ERK-RML Document 260-1 Filed 08/10/21 Page 4 of 5 PageID #: 14534




         1975 Linden Boulevard, Elmont, NY
         1981 Marcus Avenue, New Hyde Park, NY
         201 Main Street, Nyack, NY
         205-07 Hillside Avenue, Hollis, NY
         207-05 Hillside Avenue, Hollis, NY
         2270 Kimball Street, Brooklyn, NY
         2309 Arthur Avenue, 2nd Floor, Bronx, NY
         2363 Ralph Avenue, Brooklyn, NY
         2432 Grand Course, Bronx, NY
         2451 East Tremont Avenue, Bronx, NY
         2465 East Tremont Avenue, Bronx, NY
         2510 Westchester Avenue, Bronx, NY
         2611 Merrick Road, Bellmore, NY
         270-05 Hillside Avenue, Hollis, NY
         297 Burnside Avenue, Lawrence, NY
         321 Essex Street, Hackensack, NJ
         3407 White Plains Road, Bronx, NY
         381 Sunrise Highway, Lynbrook, NY
         4226A 3rd Avenue, Bronx, NY
         4363 Ralph Avenue, Brooklyn, NY
         441 Lorimar Street, Brooklyn, NY
         443 Winthrop Street, Brooklyn, NY
         444 Market Street, Saddle Brook, NJ
         4564 162nd Street, Flushing, NY
         4738 Broadway, New York, NY
         5321 Flatlands Avenue, Brooklyn
         550 W Merrick Road, Valley Stream, NY
         5607 Avenue L, Brooklyn, NY
         57 IRA Road, Syosset, NY
         5912 Flatlands Avenue, Brooklyn, NY
         597-599 Southern Boulevard, Bronx, NY
         60-40 82nd Street, Middle Village, NY
         63-70 Woodhaven Boulevard, Rego Park, NY
         64 Nagle Avenue, New York, NY
         665 Pelham Parkway, Bronx, NY
         717 Southern Boulevard, Bronx, NY
         72-17 Jamaica Avenue, Jamaica, NY
         764 Elmont Road, Elmont, NY
         795 Morris Park Avenue, Bronx, NY
         86-01 101st Street, Ozone Park, NY
         87-15 115th Street, Richmond Hill, NY
         90-04 Merrick Boulevard, Jamaica
         910 E Gun Hill Road, Bronx, NY
         92-07 Roosevelt Avenue, Jackson Heights, NY
Case 1:15-cv-07236-ERK-RML Document 260-1 Filed 08/10/21 Page 5 of 5 PageID #: 14535




           97-01 101st Avenue, Ozone Park, NY




   5401128.v3
